UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGEACT OF 1934 For the quarterly period ended: March 31, 2013 or ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGEACT OF 1934 For the transition period from: to ISSUER DIRECT CORPORATION (Exact name of registrant as specified in its charter) Delaware 1-10185 26-1331503 (State or Other Jurisdiction (Commission (I.R.S. Employer of Incorporation) File Number) Identification No.) 500 Perimeter Park Drive, Suite D, Morrisville NC 27560 (Address of Principal Executive Office) (Zip Code) (919) 481-4000 (Registrant’s telephone number, including area code) N/A (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. þYesoNo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes þ No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer ¨ Smaller reporting company þ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act) ¨Yes þNo Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date 1,947,259 shares of common stock were issued and outstanding as of May 6, 2013. TABLE OF CONTENTS PART I - FINANCIAL INFORMATION Item 1. Financial Statements. 2 Consolidated Balance Sheets as of March 31, 2013 (Unaudited) and December 31, 2012 2 Unaudited Consolidated Statements of Operations for the Three Months Ended March 31, 2013 and 2012 3 Unaudited Consolidated Statements of Cash Flows for the Three Months Ended March 31, 2013 and 2012 4 Notes to Unaudited Consolidated Financial Statements 5 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations. 10 Item 3. Quantitative and Qualitative Disclosures About Market Risk. 18 Item 4. Controls and Procedures. 18 PART II – OTHER INFORMATION Item 1. Legal Proceedings. 19 Item 1A. Risk Factors. 19 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds. 19 Item 3. Defaults Upon Senior Securities. 19 Item 4. Mine Safety Disclosure. 19 Item 5. Other Information. 19 Item 6. Exhibits. 20 Signatures 21 Exhibit 31.1 Certification of Chief Executive Officer Pursuant to Section 302 of the Sarbanes - Oxley Act of 2002 Exhibit 31.2 Certification of Chief Financial OfficerPursuant to Section 302 of the Sarbanes - Oxley Act of 2002 Exhibit 32.1 Certification of Chief Executive Officer Pursuant to Section 906 of the Sarbanes - Oxley Act of 2002 Exhibit 32.2 Certification of Chief Financial OfficerPursuant to Section 906 of the Sarbanes - Oxley Act of 2002 Ex-101.Ins XBRL Instance Document Ex-101.Sch XBRL Taxonomy Extention Schema Ex-101.Cal XBRL Taxonomy ExtentionCalculation Linkbase Ex-101.Def XBRL Taxonomy Extention Definition Linkbase Ex-101.Lab XBRL Taxonomy Extention Label Linkbase Ex-101.Pre XBRL Taxonomy Extention Presentation Linkbase 1 Back to Table of Contents PART I – FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS ISSUER DIRECT CORPORATION CONSOLIDATED BALANCE SHEETS March 31, December 31, (unaudited) ASSETS Current assets: Cash and cash equivalents $ $ Accounts receivable, (net of allowance for doubtful accounts of $149,703 and $117,030, respectively) Deferred income tax asset – current Other current assets Total current assets Furniture, equipment and improvements, net Deferred income tax – noncurrent Intangible assets (net of accumulated amortization of $214,500 and $187,666, respectively) Other noncurrent assets Total assets $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY Current liabilities: Accounts payable $ $ Accrued expenses Income taxes payable Deferred revenue Line of credit Total current liabilities Other long term liabilities Total liabilities Stockholders' equity: Preferred stock, $0.001 par value, 30,000,000 shares authorized, no shares issued and outstanding as of March 31, 2013 and December 31, 2012. - - Common stock $.001 par value, 100,000,000 shares authorized, 1,947,259 and 1,937,329 shares issued and outstanding as of March 31, 2013 and December 31, 2012, respectively. Additional paid-in capital Accumulated deficit (10,621 ) (226,159 ) Total stockholders' equity Total liabilities and stockholders’ equity $ $ The accompanying notes are an integral part of these unaudited financial statements. 2 Back to Table of Contents ISSUER DIRECT CORPORATION CONSOLIDATED STATEMENTS OF OPERATIONS (UNAUDITED) For the Three Months Ended March 31 March 31, Revenues $ $ Cost of services Gross profit Operating costs and expenses: General and administrative Sales and marketing expenses Depreciation and amortization Total operating costs and expenses Operating income (loss) ) Interest income (expense), net ) Net income (loss) before taxes ) Income tax (expense) benefit ) Net income (loss) $ $ ) Income (loss) per share – basic and fully diluted $ $ ) Weighted average number of common shares outstanding – basic Weighted average number of common shares outstanding – fully diluted The accompanying notes are an integral part of these unaudited financial statements. 3 Back to Table of Contents ISSUER DIRECT CORPORATION CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) Three months ended March 31, Cash flows from operating activities: Net income (loss) $ $ ) Adjustments to reconcile net income (loss) to net cash provided by operating activities: Depreciation and amortization Bad debt expense Deferred income taxes - ) Stock-based expense Changes in operating assets and liabilities: Decrease (increase) in accounts receivable ) ) Decrease (increase) in deposits and prepaids Increase (decrease) in accounts payable Increase (decrease) in accrued expenses ) ) Increase (decrease) in deferred revenue ) ) Net cash provided by (used in) used in operating activities ) Cash flows from investing activities: Purchase of property and equipment ) ) Acquisition of intangible assets - ) Net cash used in investing activities ) ) Cash flows from financing activities: Proceeds from exercise of stock options 64 - Advance from line of credit - Repayment of line of credit ) - Net cash provided by (used in) financing activities ) Net change in cash ) Cash – beginning Cash – ending $ $ Supplemental disclosure for non-cash investing and financing activities: Cash paid for interest $ $ Cash paid for income taxes $ $
